Citation Nr: 1816727	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-27 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an eye disorder, claimed as keratoconjunctivitis sicca.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel





INTRODUCTION

The Veteran served on active duty from May 1998 to June 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by RO. 

The Veteran testified before the undersigned at a July 2016 Central Office hearing. A transcript of the hearing is in the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This claim of service connection for an eye disorder is REMANDED for the following action:

1. Reasons for remand: Remand is required to afford the Veteran VA examination to determine whether he has current eye disorder that onset due to injury or disease sustained during his period of service. 

2. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the eye disorder, claimed as keratoconjunctivitis sicca. The VBMS file must be reviewed by the examiner. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide an opinion with supporting explanations as to the following: 

(A) Does the Veteran have a current eye disorder, to include chronic conjunctivitis, blepharitis, keratoconjunctivitis sicca, optic floaters and/or cataracts? If so, list all diagnoses. 

(B) Did any currently diagnosed eye disorder onset due to injury sustained during the Veteran's period of service?  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*August 2005 service treatment record reflects that the Veteran developed severe dry eyes approximately 6 months after LASIK procedure on both eyes. He was using a combination of refresh plus, bion tears and Ultram for pain to control his symptoms. His vision remained good. On examination, the assessment was dry eye syndrome. It was documented that he was doing well on his maintenance regimen of lubrication.

*May 2006 service treatment record reflects that the Veteran underwent bilateral LASIK procedure to correct myopia in July 2003. The procedure was complicated by diffuse lamellar keratitis in both eyes with subsequent degradation of the right eye flap with macrostriae and need for a re-lift procedure of the flap. Thereafter the Veteran began experiencing severe dry eye symptoms with evidence of small corneal ulceration on slit lamp examination. The Veteran had used various treatments, including moisture chamber googles and Restasis to treat his dry eye syndrome. He had severe symptoms and had been placed on non-deployable status. He continued to work full-time and was very functional at home but had chronic, bothersome symptoms nearly all of the time.
 
*June 2006 service treatment record reflects that the Veteran was authorized to receive ophthalmological services at the Boston Foundation for Sight.

*October 2007 service physical profile record reflects that the Veteran's severe dry eye syndrome, status post corneal refractory surgery limited his ability to deploy worldwide.

* The June 2010 Report of VA examination, documents the Veteran's report that he had been diagnosed with keratoconjunctivitis sicca since July 2003. He reported that his bilateral eye disorder onset due to trauma he sustained in 2003, namely LASIK surgery complications. On examination, the diagnoses were dry eye syndrome and keratoconjunctivitis sicca.

*July 2016 Hearing Transcript documents the Veteran's testimony that he experienced serious complications from his LASIK surgery, namely diffuse lamellar keratosis. The complications and treatment of complications led him to develop an inflammation in his eyes that caused him to lose the tear glands which resulted in the keratoconjunctivitis sicca or dry eye syndrome. He reported that he continues to experience the same symptoms presently that he experienced in service and reported that he has current chronic conjunctivitis, blepharitis, optic floaters and possibly cataracts.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3. After completing all indicated development, readjudicate the claim.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




